Title: From George Washington to Tobias Lear, 31 October 1790
From: Washington, George
To: Lear, Tobias



Dear Sir,
Mount Vernon Octr 31st 1790.

I have received your letter of the 24th since the date of my last to you; and am very glad to hear that the most valuable

parts of the furniture have borne their transportation without receiving damage, and that your expectation of equal success with respect to the remainder, is sanguine. I am pained, however, to find there is a doubt that the House will not be completely finished & ready for our reception towards the latter end of next month. At all times this would be attended with inconvenience, but at that Season, & while Congress are in Session, it would be exceedingly so. As the Pagoda can be put up in half an hour, at any time, it may (if not already disposed of) remain unfixed until we arrive; and, that I may be in Philadelphia in time, it is my present intention to leave this place on Monday the 22d of next Month. I could not clearly understand Colo. Van Horne when I applied to him (as I came through Baltimore) for a proper & convenient Stage Coach for part of the family to return in. He said he could provide, & would provide, & so on, but altho’ he wanted to convey the idea of a certain reliance on him, it did not appear clear to me that I could rely on him for more than the Common Stage Coach or Waggon; this being the case, and the driver who brought us hither being desirous of coming for us again, adding, that he could always get a freight to Alexandria, induces me to request that you would, as his was a large & roomy close Coach, his Horses good, & himself a careful driver make enquiry (without entering into any engagement with the Proprietor) whether the same Coach, Horses & Man could be had; and whether he wd positively engage to be here on the 20th or 21st of Novr if after hearing from you, I should request it. The terms on which he would come must be explicitly defined, that I may, without delay, return a precise answer. You will readily perceive, that I do not mean to place my sole dependence upon this Stage. No: I shall by this Conveyance, also write to Colo. Vanhorne to know what absolute dependence may be placed on him. Thus by having two strings to my bow I may chuse the one which promises best. You will readily perceive also, that there is no time to spare in my hearing from you—you from me—and for the Coach to be here in time. Colo. Biddle can point you to the Man, who ought to know that his terms should be moderate, because Colo. Vanhorne’s (as Horses will go from Stage to Stage only) must be lower than the last trip cost me.
I should conceive that, a wreath round the Crests that will be on the pannels of the Coach, would be more correspondent with

the Seasons wch will remain thereon, than the Motto. And that the Motto on Such of the Plates as require it upon the Harness wd be best but as this is mere matter of opinion, unaccompanied with a view of the work, I am so far from being tenacious of it that I shall leave it to you & him (Clarke) to adopt which of the two shall appear best, when the whole is taken into one view. What appearance does the Coach assume at present? and how will it look when finished?
Is Mrs Brodeau’s terms such as do actually exist—or, does she mean to avail herself of the occasion to commence a new æra in them? they (especially the Board) appear to be high. Pray, without giving any expectation of Harriot to either, for I have decided nothing respecting her—know what are Mrs Pines terms. Mrs Brodeau was, I understand, once of Mrs Morris’s family—this may occasion a predilection in that quarter—Mrs Pines standing in that way not being long, little may be said of her on that account, but she may be equally capable—& possibly more respectable than the other.
Let me know what answer was given to or notice taken of the Extract which you have sent me from the letter of Count de Estaing when he was written to on the Subject. I fear I might not have been sufficiently polite & thankful for his present, as the thing itself has entirely escaped me, & the Box with the Prints scarcely brought any recollection of the circumstance to my mind.
I have heard nothing yet of Captn Vance, but am glad you sent the Sugar. By Mistake, a letter from James Tilghman Esqr. respecting a Legacy to Miss Anderson, from Colo. Colvill, was enclosed to you in my last, which I desire may be returned in your next after the receipt of this as I shall want to answr, even if I cannt comply with it. As we shall have new connections to form with different Tradesmen, find out those in each branch who stand highest for skill and fair dealing. ’Tis better to be slow in chusing, than to be under the necessity of changing—and that it may be done upon sure grounds, compare one acct with another (for partialities, perhaps less laudable motives, mix very much in all these things) and see where the preponderancy is. We all join in best wishes for you and Mrs Lear & with affecte regard I am Yr sincere friend

Go: Washington

